Name: Council Regulation (EC) No 2315/96 of 25 November 1996 establishing, pursuant to Article 1 (7) of Regulation (EEC) 3030/93, the list of textiles and clothing products to be integrated into GATT 1994 on 1 January 1998 and amending Annex X to Regulation (EEC) No 3030/93 and Annex II to Regulation (EC) No 3285/94
 Type: Regulation
 Subject Matter: international trade;  trade policy;  economic geography;  leather and textile industries
 Date Published: nan

 Avis juridique important|31996R2315Council Regulation (EC) No 2315/96 of 25 November 1996 establishing, pursuant to Article 1 (7) of Regulation (EEC) 3030/93, the list of textiles and clothing products to be integrated into GATT 1994 on 1 January 1998 and amending Annex X to Regulation (EEC) No 3030/93 and Annex II to Regulation (EC) No 3285/94 Official Journal L 314 , 04/12/1996 P. 0001 - 0011COUNCIL REGULATION (EC) No 2315/96 of 25 November 1996 establishing, pursuant to Article 1 (7) of Regulation (EEC) 3030/93, the list of textiles and clothing products to be integrated into GATT 1994 on 1 January 1998 and amending Annex X to Regulation (EEC) No 3030/93 and Annex II to Regulation (EC) No 3285/94THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and, in particular, Article 113 thereof,Having regard to Article 1 (7) of Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries (1),Having regard to the proposal from the Commission,Whereas the European Community has concluded the Agreement establishing the World Trade Organization (hereinafter referred to as the WTO) (2), to which is attached the Agreement on Textiles and Clothing (hereinafter referred to as the ATC);Whereas, under Article 2 (8) (a) and (11) of the ATC, the Community is obliged, on the one hand, to integrate on 1 January 1998 products which in 1990 accounted for not less than 17 % of the total volume of 1990 imports into the Community of all textiles and clothing products covered by the ATC into the normal GATT rules and disciplines and, on the other hand, to notify the list of such products to the Textiles Monitoring Body of the WTO before 1 January 1997;Whereas, in selecting the products to be integrated, the Council has been guided by a number of factors, including the sensitivity of the product for the Community industry and its regional components particularly in terms of economic competitiveness and the employment situation, the effectiveness of any quantitative restrictions on the product, the ability of Community industry to adjust to increased competition in products which currently are subject to a quantitative restriction with one or more supplier country, the desire to encourage industrial adjustment at an acceptable pace throughout the ten year transition period, the impact on consumers, the impact on third countries and the opportunity to simplify the Community import regime for textile and clothing products;Whereas account has been taken in this respect of the submissions received from interested parties who responded to the Commission's invitation for such submissions published in the Official Journal of the European Communities (3);Whereas the list of products contained in Annex X to Regulation (EEC) No 3030/93 has to be amended to exclude the products to be integrated on 1 January 1998;Whereas the list of textiles and clothing products which are governed by the normal GATT rules and disciplines, contained in Annex II to Council Regulation (EC) No 3285/94 of 22 December 1994 on the common rules for imports and repealing Regulation (EC) No 518/94 (4) has to be amended to include, as from 1 January 1998, the products to be integrated under the normal rules of GATT,HAS ADOPTED THIS REGULATION:Article 1 1. The products to be integrated under the normal rules of GATT, as from 1 January 1998, are listed in Annex I to this Regulation.2. Annex X to Regulation (EEC) No 3030/93 is hereby replaced by the Annex in Annex II to this Regulation, as from 1 January 1998.3. Annex II to Regulation (EC) No 3285/94 is hereby replaced by the Annex in Annex III to this Regulation, as from 1 January 1998.Article 2 This Regulation shall enter into force on the first day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 November 1996.For the CouncilThe PresidentD. SPRING(1) OJ No L 275, 8. 11. 1993, p. 1. Regulation as last amended by Commission Regulation (EC) No 941/96 (OJ No L 128, 29. 5. 1996, p. 15).(2) OJ No L 336, 23. 12. 1994, p. 3.(3) OJ No C 81, 19. 3. 1996, p. 1.(4) OJ No L 349, 31. 12. 1994, p. 53. Regulation as last amended by Regulation (EC) No 139/96 (OJ No L 21, 27. 1. 1996, p. 7).ANNEX I List of textiles and clothing products to be integrated into the normal GATT 1994 rules (second stage) >TABLE>ANNEX II 'ANNEX XList of textiles and clothing products not yet integrated into normal GATT 1994 rules>TABLE>ANNEX III 'ANNEX IIList of textiles and clothing products integrated into the normal GATT 1994 rules>TABLE>